Title: To John Adams from Samuel Latham Mitchill, 17 August 1791
From: Mitchill, Samuel Latham
To: Adams, John



Sir
Albany August 17. 1791—

I beg leave to ask your acceptance of the inclosed packet, for the American Academy of Arts and Sciences.  It contains two Volumes, both of which are curious.  The one a Welch Dictionary, sent me from Pembroke-Shire, by my friend Dr. Harries, some time ago, and containing the Ancient Language of Britain. Its Use, as a Book of reference for Philologists and Antiquaries, will probably be more extensive in such a Library as the Academy possess than in that of an individual.  I therefore took the liberty to forward it.—The other is Lauder’s Essay on Miltons Imitation of the Moderns in his Paradise Lost; a most singular work and which on account of the inparalelled forgeries it contains, has damned the Author’s Name to everlasting Infamy.  This may not be unworthy the Perusal of those Gentlemen who study the Writings of the English Epic Poet.  On that account I ventured to send this along too.  I have the Honor to be with high Respect, your Excellency’s very humble Servant

Saml L Mitchill